Citation Nr: 1102129	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-36 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for rheumatoid arthritis.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the thoracolumbar spine.

3.  Entitlement to an initial compensable evaluation for 
residuals of an avulsion fracture of the left ischial tuberosity.

4.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Kristina Morgan, Esq.



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1984 to July 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a September 2010 
videoconference hearing before the undersigned at the Sacramento 
VA office.  A transcript is of record.

In an October 2010 letter to the Board, the Veteran 
expressed disagreement with the 10 percent evaluation for 
cervical spinal stenosis that was assigned in the December 
2007 rating decision on appeal.  He had not previously 
expressed disagreement with the evaluation assigned for 
that disability.  In addition, he said he disagreed with 
the December 2007 denial of service connection for a left 
foot neuroma.  Therefore, the issues of entitlement to an 
evaluation in excess of 10 percent for cervical spinal 
stenosis and whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a left foot neuroma have been raised by the 
record, but have not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
rheumatoid arthritis has been productive of some impairment of 
health objectively supported by examination findings and daily 
pain and swelling of the hands that affects his work.

2.  Throughout the rating period on appeal, the Veteran's 
thoracolumbar spine disability has been manifested by pain on 
range of motion, without additional loss of motion due to pain on 
repetitive range of motion testing; objectively, forward flexion 
was no less than 50 degrees and combined range of lumbar motion 
was no less than 240 degrees; ankylosis and incapacitating 
episodes were not shown.  

3.  From September 16, 2010, mild bilateral lower extremity 
radiculopathy and pain secondary to the Veteran's service 
connected thoracolumbar spine disability has been demonstrated; 
moderate bilateral lower extremity radiculopathy has not been 
shown.

4.  The Veteran's residuals of an avulsion fracture of the left 
ischial tuberosity has been productive of severe pain when 
sitting for long periods of time.  

5.  The Veteran's hemorrhoids have been productive of monthly 
bleeding, but the evidence does not demonstrate large or 
irreducible hemorrhoids with excessive redundant tissue, anemia, 
or fissures.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the Board 
concludes that the criteria for entitlement to a 40 percent 
evaluation for rheumatoid arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5002 (2010).

2.  The criteria for entitlement to an evaluation in excess of 20 
percent for degenerative disc disease of the thoracolumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5235-5243, 5003 (2010).

3.  From September 16, 2010, the criteria for a separate grant of 
service connection for bilateral lower extremity radiculopathy 
and pain as secondary to service-connected degenerative disc 
disease of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

4.  From September 16, 2010, the criteria for a 10 percent, but 
no higher, disability evaluation for radiculopathy and pain of 
the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

5.  From September 16, 2010, the criteria for a 10 percent, but 
no higher, disability evaluation for radiculopathy and pain of 
the right lower extremity have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

6.  The criteria for entitlement to a 10 percent evaluation for 
residuals of an avulsion fracture of the left ischial tuberosity 
have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5252 (2010).

7.  The criteria for entitlement to an initial compensable 
evaluation for hemorrhoids have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.114, Diagnostic Code 7336 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Veteran's claim here arises from his disagreement with the 
initial evaluation following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, 
in cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has in fact been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. at 
490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  
Therefore, no further notice, beyond that afforded in the context 
of the Veteran's initial claim for service connection, is needed 
under the VCAA.

As to VA's duty to assist, the RO obtained service treatment 
records (STRs) and private treatment records, and the Veteran was 
provided VA examinations in September 2007 and August 2009. 

The Board therefore finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a more 
precise evaluation of the disability level and any changes in the 
condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, as is the case here, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss due 
to pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination, and of impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Veteran's rheumatoid arthritis has been evaluated under 
Diagnostic Code (DC) 5002, which is found in the Schedule of 
Ratings for Acute, Subacute, or Chronic Diseases.  38 C.F.R. 
§ 4.71a.  Under this diagnostic code, for an active process, a 
20 percent evaluation is assigned where there are one or two 
exacerbations a year in a well-established diagnosis; a 40 
percent evaluation is assigned where there are symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year; a 60 percent 
evaluation is assigned where there is less than the criteria for 
a 100 percent evaluation but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year or 
a lesser number over prolonged periods; and a 100 percent 
evaluation is assigned where there are constitutional 
manifestations associated with active joint involvement which are 
totally incapacitating. 

For chronic residuals of rheumatoid arthritis, such as limitation 
of motion or ankylosis, a rating is to be assigned under the 
appropriate diagnostic codes for the specific joints involved.  
However, where the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes, a rating of 10 
percent is for application for each such major joint or group of 
joints affected by limitation of motion, to be combined, not 
added, under DC 5002.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  The note to the 
regulation also states that the ratings for the active process 
will not be combined with the residual ratings for limitation of 
motion or ankylosis, and that the higher evaluation will be 
assigned.

With regard to the Veteran's degenerative disc disease claim, the 
Board notes that the Rating Schedule and diagnostic codes 
regarding diseases and injuries of the spine were amended 
effective September 26, 2003, prior to the filing of the 
Veteran's request for an increased rating.  The present appeal is 
therefore governed by the current General Rating Formula for 
Diseases and Injuries of the Spine.  

For the pertinent Diagnostic Codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episode), a 100 percent rating 
is warranted when there is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 40 
percent rating is warranted when there is unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  A 30 percent rating is 
warranted when there is forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire cervical 
spine. 

A 20 percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Finally, a 10 percent rating is warranted when there 
is forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height. 

The new rating criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Pursuant to DC 5243 (regarding intervertebral disc syndrome 
(IVDS)), a 60 percent disability rating is warranted when there 
are incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A 40 percent rating is 
warranted when there are incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks during 
the past 12 months.  A 20 percent rating is warranted when there 
are incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 12 months.   
A 10 percent rating is warranted when there are incapacitating 
episodes having a total duration of at least one week, but less 
than two weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a physician.  
An evaluation can be had either on the total duration of 
incapacitating episodes over the past 12 months or by combining 
separate evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities 
under 38 C.F.R. § 4.25, whichever method results in the higher 
evaluation.


The Veteran's residuals of avulsion fracture of the left ischial 
tuberosity has been evaluated under DC 5254, which is found in 
the Schedule of Ratings for the Hip and Thigh.  38 C.F.R. 
§ 4.71a.  Under this Diagnostic Code, which addresses a flail 
(unusually mobile) hip joint, the only available evaluation is an 
80 percent rating.  No criteria are provided for assignment of an 
evaluation under this Code.  Thus, the RO also assigned a rating 
under DC 5252, which addresses limitation of flexion of the 
thigh.  Under DC 5252, 10, 20, 30, and 40 percent evaluations are 
assigned where flexion is limited to 45, 30, 20, and 10 degrees, 
respectively.     

Finally, the Veteran's hemorrhoids have been evaluated under DC 
7336, found in the Schedule of Ratings for the Digestive System.  
38 C.F.R. § 4.114.  Under this diagnostic code, which addresses 
both external and internal hemorrhoids, a zero, or non-
compensable, evaluation is assigned where the hemorrhoids are 
mild or moderate.  A 10 percent evaluation is assigned there the 
hemorrhoids are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 percent 
evaluation is assigned where there is persistent bleeding and 
with secondary anemia, or with fissures.  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


B.  Facts and Analysis
 
1.  Rheumatoid Arthritis

The Veteran was granted service connection for rheumatoid 
arthritis in the December 2007 rating decision that is the 
subject of this appeal.  He was assigned a 20 percent rating 
under DC 5002, described above, made effective from August 1, 
2007, the day after he separated from active service.  

The Veteran was diagnosed with rheumatoid arthritis during active 
service.  An April 2007 clinical note describes his rheumatoid 
arthritis as severe.  

Following separation from service, the Veteran sought treatment 
with Dr. R.S. for his condition.  In a July 2007 note, the doctor 
noted inflammatory polyarthritis, and ordered X-rays of the 
Veteran's hands and feet.  The X-rays showed flexion deformity 
involving the proximal interphalangeal joint of the right ring 
finger, as well as a small bone island in the distal left radius.  
There were no erosive or destructive changes.  X-rays of the feet 
showed mild hallux valgus deformities bilaterally but were 
otherwise normal.  In an August note, the doctor wrote that the 
Veteran had moderate swelling at the second through fifth 
proximal interphalangeal joints of the bilateral hands with a 
positive rheumatoid factor and CCP lgG (CCP lgG level was 108 in 
a July 2007 blood test, where 60 or greater is a "strong 
positive").  Methotrexate and Folic acid were prescribed.  

The Veteran was afforded a general VA examination in September 
2007.  He said he had been diagnosed with rheumatoid arthritis in 
March 2007, after he presented with joint swelling and pain in 
early 2007.  This led to a work-up including X-rays of the hands 
and feet, and an ESR rheumatoid factor, which were not available 
for the examiner to review.  The Veteran was currently being 
treated with Methotrexate and Folic acid.  He saw his 
rheumatologist every 3 months.  His pain was aching in nature, 
and at its worst, was a 7 out of 10 in severity.  His morning 
stiffness lasted more than an hour, and his pain was worse in his 
feet than in his hands.  On physical examination, the extremities 
were without clubbing, cyanosis, or edema.  The feet were normal 
with no tenderness on palpation of the soles.  There was no 
tenosynovitis, joint deformity, or swelling in either hand, with 
the exception of the proximal interphalangeal joint of the right 
ring finger, where the Veteran previously sustained a fracture.  
His handgrip was grossly normal, and strength was 5 out of 5.  
Range of motion of the wrists of both hands was completely 
intact.  

The Veteran began treating with Dr. S.N. in 2008.  A December 
2008 note indicates he was seen for follow-up for his anti-CCP 
positive rheumatoid arthritis.  At the last visit, he had been 
prescribed Meloxicam for his knee pain, which had subsided.  Had 
had foot stiffness of 30 minutes' duration.  On examination, 
there was trace swelling of the right third finger proximal 
interphalangeal joint and swelling and tenderness of the left 
fifth finger proximal interphalangeal joint.  He continued to 
receive Humira injections and took Prednisone.  

A March 2009 note indicates the Veteran was doing well except for 
right knee pain.  Morning stiffness was negligible.  On physical 
examination, there was synovitis of the right third finger 
proximal interphalangeal joint.  Laboratory tests from that month 
were normal for CBC, LFTs, and creatinine.   

The Veteran was afforded another VA examination in August 2009.  
The examiner reviewed the claims file in detail.  The Veteran 
stated that prior to his rheumatoid arthritis diagnosis he had 
noticed pain in his feet for about 2 years.  Currently, he was 
treated with Methotrexate weekly and had Humira injections every 
2 weeks.  He also took Prednisone every other day.  The Veteran 
reported inflammation of the hands, ankles, feet, toes, and right 
knee, with drainage and tenderness, but no heat, swelling, or 
redness.  His pain was located in his fingers, ankles, toes, 
feet, and right knee.  Flare-ups occurred every 2 to 3 weeks and 
lasted 3 to 7 days, and were mild in nature.  The flare-ups 
limited his work around the house and yard.  On physical 
examination, there were abnormal joints in the hands, fingers, 
and toes, with painful limitation.  He was only able to stand for 
15 to 30 minutes, and could walk 1 to 3 miles.  There were very 
minimal fusiform changes of the proximal interphalangeal joints.  
The Veteran said that there were no significant effects on his 
occupation.  However, there were mild effects on chores, 
shopping, recreation, travelling, and dressing.  There were 
moderate effects on exercise and sports.  The limiting factor was 
pain.  

In September 2009, Dr. S.N. noted that the Veteran continued to 
do well on Humira plus Methotrexate.  He had not had any 
significant joint pains or morning stiffness, and his activities 
of daily living were full.  Laboratories from August 2009 showed 
normal CBC, LFTs, and creatinine.  X-rays of the hands from June 
2009 showed right pisotriquetral erosion, and X-rays of the feet 
showed right fifth metatarsophalangeal erosion.  

In February 2010, the Veteran reported that the Humira injections 
no longer provided 14 days of symptom control.  He did not have 
any morning stiffness, but had return of his joint pains prior to 
the next injection.  Examination was notable for synovitis of a 
single finger proximal interphalangeal joint.  CBC, LFTs, and 
creatinine were normal that month.  He was switched from 
Methotrexate to Arava, and was to continue the Humira injections.  

In April 2010, the Veteran had problems with chest congestion and 
was off Humira and lefluinomide for 2 weeks.  He had not had any 
joint flares while off the medications.  Synovitis was not 
present on examination.  The Veteran was to restart Humira and 
continue Meloxicam.  X-rays showed unchanged erosions of the 
right fifth metatarsophalangeal joint compatible with 
inflammatory arthritis, and unchanged right pisotriquetral joint 
erosion in the hands.  

At the September 2010 Board hearing, the Veteran testified that 
he had had to change jobs several times due, in part, to his 
rheumatoid arthritis.  After retirement from service, the Veteran 
got a job at a golf course performing greens keeping.  However, 
he had to quit after several weeks because his feet hurt from 
standing and walking so much.  He then took a job at a utility 
truck company as a production supervisor.  The position required 
him to be on the production floor approximately 80 percent of the 
time, and the remaining 20 percent of his time was spent doing 
office work.  He was doing well in that position, but eventually 
had to switch to a desk job due to his foot pain.  Currently, he 
is in the quality assurance office where 80 percent of his time 
is at a desk and 20 percent is spent on the production floor.  

Still, the Veteran said he often called on other people to 
perform tasks that he probably should do himself, especially in 
the morning and late in the day, but couldn't due to pain.  He 
missed a lot of work for doctor appointments and said he had a 
very understanding boss.  His wife had to help him put on his 
clothes in the morning and his hands were extremely swollen every 
morning, to the point where he could not make a fist.  The 
swelling goes down after several hours, but during that time, he 
was unable to type anything on the computer at work.  The 
swelling occurred even after Humira injections, although it was 
less severe for 2 or 3 days.  Moreover, 2 or 3 days before the 
injection, the swelling and pain in his feet and the swelling in 
his hands became very severe.  

Based on the foregoing, the Board finds that the weight of the 
evidence is at least in relative equipoise as to whether the 
Veteran's disability picture more closely approximates the next 
higher rating category of 40 percent under DC 5002.  As described 
above, a 40 percent evaluation requires symptom combinations 
productive of definite impairment of health, objectively 
supported by examination findings or incapacitating exacerbations 
occurring 3 or more times per year.  Although the evidence does 
not show incapacitating exacerbations, Dr. S.N. consistently 
found mild swelling and synovitis in the Veteran's fingers on 
examinations.  Moreover, X-rays showed signs of inflammatory 
arthritis in both the hands and feet, as described above.  

The Board has also considered additional functional limitation 
due to factors such as pain, weakness, incoordination, or 
fatigability such that the Veteran's disability picture is more 
nearly approximated by a rating higher than 20 percent.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  The Veteran testified extensively as to the pain 
and swelling he experiences in his hands every morning that keeps 
him from performing computer work for the first hour of each work 
day.  Moreover, he has had to change positions at his job due to 
the pain in his feet.    
 
Based on the medical records and on the Veteran's testimony 
regarding pain and swelling affecting his ability to perform 
certain tasks and creating the need for him to switch positions 
at work, the Board finds that the evidence is in equipoise as to 
whether the criteria for the next higher, 40 percent rating 
category under DC 5002 have been met.  Giving the Veteran the 
benefit of the doubt, the Board finds that a 40 percent 
evaluation is warranted.  

In so finding, the Board also notes that the criteria for the 
next higher 60 percent rating category have not been met.  As 
stated above, a 60 percent evaluation is assigned where there is 
less than the criteria for a 100 percent evaluation but with 
weight loss and anemia productive of severe impairment of health 
or severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  The 
evidence does not demonstrate weight loss or anemia.  Moreover, 
there is no indication that the Veteran had severe impairment of 
health, severely incapacitating exacerbations occurring 4 or more 
times a year, or a lesser number over prolonged periods.  Indeed, 
he said he missed 7 days of work in the last year, in part due to 
his degenerative disc disease (a separate disability).  

In addition to the foregoing, the Board has considered whether 
the Veteran's service-connected rheumatoid arthritis warrants an 
increased rating on an extra-schedular basis.  The governing 
criteria for the award of an extra-schedular rating call for a 
finding that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked inference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  In these instances, the RO is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an extra-
schedular evaluation commensurate with average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, at the September 2010 Board hearing, the Veteran 
testified that he missed only 7 days of work in the last year, in 
part due to his back disability.  Additionally, although the pain 
in his hands and feet have affected the way he performs his job, 
he has been able to maintain his job and do well at the same 
company for over 2 years now.  Moreover, the Court has held that, 
"if the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, 
the evidence does not indicate that application of the regular 
schedular standards is rendered impracticable, and referral for 
consideration of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.
    
2.  Degenerative Disc Disease

Next, the Veteran contends that his back disability has become 
more disabling than indicated by the currently assigned rating.  
He was granted service connection for degenerative disc disease 
of the thoracolumbar spine in the December 2007 rating decision 
that is the subject of this appeal.  A 20 percent evaluation was 
assigned, effective from August 1, 2007, the day after the 
Veteran separated from active service.  

In reviewing the medical evidence relevant to the rating period 
on appeal, the Board notes that in October 2006, while the 
Veteran was still in active service, he sought treatment after he 
awoke in the morning with severe back pain.  The doctor noted a 
history of back issues with a bulging disc in the lower back and 
neck.  Currently, the Veteran reported pain at a level of 10 out 
of 10 and had weakness in his legs.  On physical examination, 
there was paraspinal tenderness to palpation and spasm 
bilaterally.  There was decreased range of motion , specifically 
flexion and extension, due to pain.  The doctor assessed a lumbar 
back strain and referred the Veteran for physical therapy.  

A July 2007 note indicates the Veteran was taking Motrin for 
acute episodes of back pain.  

In September 2007, the Veteran was afforded a VA examination.  He 
reported a long-standing history of chronic low back pain.  An 
MRI was performed in 2006 which leg to his diagnosis of L4-L5 
degenerative joint disease.  The Veteran said he was treated with 
medication, which helped his symptoms.  Currently, the Veteran 
said he had flare-ups of his low back pain 3 to 4 times per year.  
His pain was not constant.  With each flare-up, his pain lasted 5 
to 7 days.  His last flare-up was 2 months ago.  During flare-
ups, he could not bend, stand long, or walk longer than a mile, 
and he usually treated it with over-the-counter nonsteroidal 
anti-inflammatory medications, which helped.  During flare-ups, 
the Veteran denied any lower extremity weakness, shooting pain 
down the leg, or bowel or bladder dysfunction.  On physical 
examination, there was mild tenderness to palpation of the 
paraspinous muscle around the L4-L5 area.  There was no apparent 
muscle spasm.  Range of motion testing showed flexion to 90 
degrees with pain at 70 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees, and lateral rotation to 30 degrees.  
Extension and flexion were normal after 3 repetitions.  There was 
no decrease  in range of motion of the lumbosacral spine due to 
pain, fatigue, weakness, or lack of endurance.  X-rays of the 
spine showed shallow dextroscoliosis of the entire length of the 
thoracic spine.  The lumbar spine was normal, with normal 
vertebral bodies and preserved intervertebral disc spaces.  The 
examiner assessed spinal stenosis and degenerative disc disease 
of the lumbosacral spine.  

The Veteran was afforded another VA examination in August 2009.  
He reported the gradual onset of back pain in 1987.  He had never 
had pain into his legs.  Currently, he had had 4 back muscle 
injections and one epidural 2 months ago with improvement.  The 
Veteran reported decreased motion, stiffness, weakness, and 
spasms.  He had flare-ups that were severe in nature every 3 or 4 
months.  These lasted 1 or 2 days and were alleviated with 
Tylenol, hot/cold packs, and bed rest.  He was totally 
incapacitated during flare-ups.  In the last year, he had had 3 
severe episodes which lasted 2 days.  On physical examination, 
there was no kyphosis, lumbar lordosis, scoliosis, reverse 
lordosis, or ankylosis.  There was pain with motion and 
tenderness of the thoracic paraspinals.  Flexion was to 50 
degrees, extension to 20 degrees, lateral flexion to 30 degrees, 
and rotation to 75 degrees.  There was no objective evidence of 
pain on active range of motion or following repetitive motion.  
There were no additional limitations after 3 repetitions of range 
of motion.  The Veteran lost 2 weeks of work in the last year due 
to back pain.  The disability had mild effects on the Veteran's 
ability to do chores, shopping, recreation, traveling, feeding, 
bathing, and dressing.  There were moderate effects on exercise, 
and severe effects on sports, but no effects on toileting or 
grooming.  

At the September 2010 Board hearing, the Veteran testified, as 
above, that he had to switch positions at his job in part due to 
his back pain.  He missed a lot of work due to doctors' 
appointments for his  back pain.  At the hearing, his pain was at 
a level of 7 out of 10 in severity.  He said that surgery had 
been recommended for his back by a private physician, but the 
VAMC doctor recommended against it.  Instead, he underwent 
injection therapy.  The injections, however, did not provide 
relief.  In fact, the Veteran testified that he was worse off 
than he was prior to the year of injection therapy.  He  began to 
have pain radiating down his legs, especially his right leg.  The 
pain went back and forth between the right and left leg.  At 
work, he was unable to walk more than 100 yards without having to 
stop, squat and rest for a minute due to his leg pain.  In the 
last year, he had missed 7 days of work due to his back pain.  

Based on the foregoing, the Board finds that the evidence fails 
to support a rating in excess of 20 percent for degenerative disc 
disease under the General Rating Formula for Diseases and 
Injuries of the Spine.  However, as discussed below, a separate 
rating is warranted for the neurological components of the 
Veteran's disability.  

The range-of-motion tests from September 2007 and August 2009, 
described above, do not meet the criteria for the next higher 
rating category under the General Rating Formula for Diseases and 
Injuries of the Spine for DCs 5235 to 5243.  Both tests showed 
flexion to no less than 50 degrees with a combined range of 
motion of no less than 240 degrees.  Thus, the preponderance of 
the evidence shows that flexion has been significantly greater 
than 30 degrees and combined range of motion has been greater 
than 120 degrees, and the evidence does not more nearly reflect 
the criteria any evaluation higher than 20 percent.  Moreover, 
there were no findings of muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour.  
Therefore, the 20 percent rating is the appropriate evaluation.  
38 C.F.R. § 4.7.

Next, the Board has considered whether a rating in excess of 20 
percent is warranted under DC 5243 based on incapacitating 
episodes.  As previously mentioned, DC 5243 deals with 
Intervertebral Disc Syndrome, which can include degenerative disc 
disease.  However, in order to meet the criteria for a 
compensable rating under this diagnostic code, the veteran must 
show that a physician ordered bed rest to treat the disorder.  In 
this case, the Veteran testified at the Board hearing that he had 
missed 7 days of work due to back pain, and that on those days, 
he was unable to do anything.  However, he also said that bed 
rest made his back pain worse, and there are no physician's 
orders or other evidence in the claims file that his doctors did, 
indeed, prescribe bed rest.  Therefore, he does not meet the 
criteria for a higher rating under DC 5243.  

As stated above, the Board must consider whether the competent 
evidence establishes any additional functional limitation due to 
factors such as pain, weakness, incoordination, or fatigability 
such that the Veteran's disability picture is more nearly 
approximated by the next higher rating category.  See 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07 (1995).  

The Veteran in this case reported that one year of injection 
therapy had not alleviated his back pain.  He also reported 
flare-ups of pain every 3 or 4 months that were alleviated with 
medication and rest.  In addition, he experienced pain at flexion 
to 70 degrees in 2007.  Even if the pain is taken into 
consideration, the range-of-motion measurements still do not meet 
the criteria for the next higher rating category.  Moreover, the 
examiner noted no decrease  in range of motion of the lumbosacral 
spine due to pain, fatigue, weakness, or lack of endurance.  The 
2009 examiner also noted no objective evidence of pain on range 
of motion and no additional loss of motion after 3 repetitions.  
Thus, the overall evidence fails to show that the Veteran's pain 
has resulted in additional functional limitation such as to 
enable a finding that his disability picture more nearly 
approximates the next-higher, 30 percent, evaluation under the 
General Rating Formula for Diseases and Injuries of the Spine.  
  
The Board has also considered whether any alternate diagnostic 
codes might serve as a basis for an increased rating.  In this 
regard, the RO rated the Veteran's lumbar spine disability under 
Diagnostic Code 5243, which addresses intervertebral disc 
syndrome.  The Board has also considered DC 5242, which addresses 
degenerative arthritis.  DC 5242 is related to DC 5003, which 
also addresses degenerative arthritis.  In this case, the maximum 
evaluation possible under DC 5003 is 10 percent, as only one 
major joint or group of minor joints is involved in this claim.  
Additionally, DC 5237, which addresses lumbosacral strain, does 
not allow for an increased evaluation based on the range of 
motion measurements and findings above.  There are no other 
applicable codes available for consideration.  

The Board has also contemplated whether any separate evaluations 
are applicable here.  In this case, the Veteran has reported 
radiation of back pain into his legs that interferes with his 
ability to walk long distances at work.  Sensory and reflex 
examinations were normal in 2009, however.  Since the Veteran is 
competent to report such symptoms, and the Board finds him to be 
credible, the evidence is at least in relative equipoise as to a 
finding of any current radiculopathies, neurological deficits, or 
neuralgias related to the Veteran's lumbar spine disability.  
Thus, the Board will apply the benefit of the doubt in favor of 
the Veteran and finds that separate evaluations are warranted for 
the neurological components of his back disability.  

The neurologic rating guidelines are found at 38 C.F.R. Part 4; 
these direct consideration of, among other things, complete or 
partial loss of use of one or more extremities.  Reference is to 
be made to the appropriate bodily system of the schedule.  In 
rating peripheral nerve injuries, attention should be given to 
the relative impairment in motor function, trophic changes or 
sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe 
incomplete paralysis.  Absent organic changes, the maximum rating 
will be moderate, unless sciatic nerve involvement is shown.  38 
C.F.R. § 4.123.

Neuralgia, cranial or peripheral, is usually characterized by a 
dull and intermittent pain, of typical distribution, so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates a 
degree of lost or impaired function that is substantially less 
than that which is described in the criteria for an evaluation 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when bilateral, 
the ratings are to be combined with application of the bilateral 
factor.  38 C.F.R. § 4.124a.  

Neuritis, neuralgia, and paralysis of the sciatic nerve are 
evaluated under DC 8520, found in 38 C.F.R. § 4.124a.  A 10 
percent evaluation is assigned where there is mild incomplete 
paralysis, neuritis, or neuralgia; a 20 percent evaluation is 
assigned where symptoms are moderate; a 40 percent evaluation is 
assigned where symptoms are moderately severe; and a 60 percent 
evaluation is assigned where symptoms are severe with marked 
muscular atrophy.  The Board finds that a 10 percent evaluation 
for both the left and right lower extremities is appropriate in 
light of the Veteran's testimony at the 2010 Board hearing.  The 
effective date should be the date of the hearing, when symptoms 
were first reported.  The ratings should be combined with 
application of the bilateral factor.     

In conclusion, although the evidence does not support an 
evaluation in excess of 20 percent for the Veteran's lumbosacral 
spine disability under the rating formula for disabilities of the 
spine, separate evaluations are warranted for the radiculopathy 
in the bilateral lower extremities.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

In addition to the foregoing, the Board has considered whether 
the Veteran's service-connected residuals of a fracture of the 
left ischial tuberosity warrants an increased rating on an extra-
schedular basis.  The governing criteria and procedures for the 
award of an extra-schedular rating are described in detail above.  
38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, the Veteran reported that he lost only 7 days from work 
in the last year due to back pain at the 2010 Board hearing.  
Moreover, the Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun, 22 Vet. App. at 
115 (2008).  Thus, the evidence does not indicate that 
application of the regular schedular standards is rendered 
impracticable, and referral for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not warranted.

3.  Fracture of Left Ischial Tuberosity

The Veteran was granted service connection for residuals of an 
avulsion fracture of the left ischial tuberosity in the December 
2007 rating decision that is the subject of this appeal.  A non-
compensable, or 0 percent, evaluation was assigned, effective 
from August 1, 2007, the day after his separation from active 
service.  

The Veteran's STRs note that he sustained the fracture in June 
2000 while playing softball.  A November 2006 note states that 
the Veteran had a long history of hip pain and trouble sitting.  
X-rays showed a large piece of bone in the soft tissue.

He was afforded a VA examination in September 2007.  The Veteran 
stated that he had buttock pain in 2005, which led to the 
diagnosis by MRI of an avulsion fracture of the left ischial 
tuberosity.  The Veteran currently reported no symptoms, and his 
last symptom of buttock pain was 2 years prior.  He further 
reported no functional limitation due to his avulsion fracture 
and was currently not receiving any treatment.  No range of 
motion testing was recorded.  The examiner assessed an avulsion 
of the left ischial tuberosity, quiescent.  

He was afforded another VA examination in August 2009.  Although 
the examiner did not specifically address the Veteran's ischial 
tuberosity fracture, hip flexion and extension was noted to be 5 
out of 5 (as it relates to the muscles possibly affected by the 
Veteran's back disability).  

At the September 2010 Board hearing, the Veteran testified that 
he had a small chipped piece of bone in his buttock.  When he sat 
for long periods of time, it caused severe pain in certain 
positions.  He had asked his doctors to have it removed, but they 
told him there was no medical reason to remove it.  The Veteran's 
representative stated that his primary symptoms were ongoing pain 
and loss of motion, and requested that the Veteran be evaluated 
under the appropriate diagnostic code.

Based on the foregoing, and particularly on the Veteran's 
complaints of severe pain on sitting for long periods of time, 
the Board finds that a 10 percent evaluation is warranted under 
Diagnostic Code 5252, described above.  DeLuca, 8 Vet. App. at 
206-07 (1995).  As limited flexion of the thigh has not been 
demonstrated by the evidence, an evaluation higher than 10 
percent is not warranted under DC 5252.  

Additionally, the Board has considered whether any alternate 
diagnostic codes would allow for an evaluation in excess of 10 
percent.  The evidence does not demonstrate a flail hip joint, so 
an 80 percent evaluation (the only available evaluation) under DC 
5254 is not warranted.  DC 5251, which addresses limitation of 
extension of the thigh, does not allow for an evaluation higher 
than 10 percent, so it is not applicable.  Moreover, ankylosis of 
the hip has not been demonstrated, so DC 5250 is not for 
application here.   
  
In conclusion, based on consideration of DeLuca factors, the 
Board finds that a 10 percent evaluation is warranted for 
residuals of a fracture of the left ischial tuberosity.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 
(1990).

In addition to the foregoing, the Board has considered whether 
the Veteran's service-connected residuals of a fracture of the 
left ischial tuberosity warrants an increased rating on an extra-
schedular basis.  The governing criteria and procedures for the 
award of an extra-schedular rating are described in detail above.  
38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, although the Veteran stated that he had difficulty 
sitting at work, he did not report any missed days due to his 
left ischial tuberosity fracture.  Moreover, the Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required."  Thun, 22 Vet. App. at 115 (2008).  Thus, 
the evidence does not indicate that application of the regular 
schedular standards is rendered impracticable, and referral for 
consideration of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.
 
4.  Hemorrhoids

Finally, the Veteran contends that his hemorrhoids warrant a 
compensable evaluation.  He was granted service connection for 
hemorrhoids in the same December 2007 rating decision that is the 
subject of this appeal, and assigned a non-compensable, or 0 
percent, evaluation, effective from August 1, 2007, the day after 
the Veteran separated from active service.

At the September 2007 VA examination, the Veteran reported having 
a hemorrhoidectomy in April 2002.  He currently had occasional 
flare-ups once or twice a year and usually treated them with a 
high-fiber diet and Preparation H.  He had not had a flare-up for 
the past 4 or 5 months.  He denied any post-surgical 
complications such as fistula formation or fissures, and was not 
currently receiving any treatment.  The examiner found 2 small 
external hemorrhoids with no bleeding, fissures, or signs of 
hemorrhoidal infarction.  He assessed hemorrhoids, status post 
hemorrhoidectomy.

At the August 2009 VA examination, the Veteran reported 
persistent, recurrent pain and possible recurrent hemorrhoids 
flaring up every 6 months.  He used Preparation H and Metamucil.  
Currently, he was not using any treatments.  No history of rectal 
bleeding was reported.  Currently, the Veteran had anal itching 
and burning, but denied pain.  He denied bleeding from the 
hemorrhoids and reported recurrence without thrombosis 2 times 
per year.  He denied any history of thrombosis.  On physical 
examination, there were no hemorrhoids currently present, and 3 
minimal anal tags at 4, 8, and 12 o'clock.  The examiner assessed 
history of hemorrhoids, post-resection.  

The Veteran testified in September 2010 that 6 to 9 months ago, 
he had bleeding when he went to the bathroom, and again 2 weeks 
after that.  He went to the doctor and he told him that the 
hemorrhoids had recurred and that they were bleeding.  He said 
there wasn't anything they could do for it, but told the Veteran 
to get less fiber in his diet.  The Veteran continued to have 
bleeding every month, and when the hemorrhoids flared up, he had 
difficulty sitting.  The Veteran was unaware of any diagnosis of 
anemia from loss of blood.  There is also no evidence or 
diagnosis of anemia in the Veteran's medical records.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a grant of a compensable evaluation for 
hemorrhoids.  The evidence does not demonstrate large or 
irreducible hemorrhoids with excessive redundant tissue, anemia, 
or fissures.  The 2007 VA examiner found 2 small hemorrhoids, and 
none were present on examination in 2009.  Although the Veteran 
reported bleeding once a month at the 2010 hearing, the overall 
disability picture does not reflect the presence of more than 
moderate hemorrhoids.  

The Board has considered whether any alternate diagnostic codes 
would allow for a compensable evaluation, but none is applicable 
here.  

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to an initial compensable evaluation for 
hemorrhoids, the benefit-of-the-doubt doctrine is inapplicable 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 
   
In addition to the foregoing, the Board has considered whether 
the Veteran's service-connected hemorrhoids warrant an increased 
rating on an extra-schedular basis.  The governing criteria and 
procedures for the award of an extra-schedular rating are 
described in detail above.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  The 
Veteran testified that he missed work due to his back pain and 
did not report any missed work due to hemorrhoids.  Moreover, the 
Court has held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun, 22 Vet. App. at 
115 (2008).  Thus, the evidence does not indicate that 
application of the regular schedular standards is rendered 
impracticable, and referral for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not warranted.

ORDER

A 40 percent evaluation for rheumatoid arthritis is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

Entitlement to an initial evaluation in excess of 20 percent for 
degenerative disc disease of the thoracolumbar spine is denied.

A separate service-connected disability evaluation of 10 percent 
is granted for left lower extremity radiculopathy and pain 
associated with degenerative disc disease of the thoracolumbar 
spine, effective September 16, 2010, subject to governing 
criteria applicable to the payment of monetary benefits.

A separate service-connected disability evaluation of 10 percent 
is granted for right lower extremity radiculopathy and pain 
associated with degenerative disc disease of the thoracolumbar 
spine, effective September 16, 2010, subject to governing 
criteria applicable to the payment of monetary benefits.

A 10 percent evaluation for residuals of an avulsion fracture of 
the left ischial tuberosity is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

Entitlement to an initial compensable evaluation for hemorrhoids 
is denied.


___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


